Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER AULTRA GOLD INC. FORM 10-KSB FOR THE YEAR ENDED DECEMBER 31, 2008 PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Rauno Perttu, Chief Executive Officer of Aultra Gold Inc. (the "Company"), hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Annual Report on Form 10- K/A of the Company for the year ended December 31, 2008, which this certification accompanies (the "Annual Report"), fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and 2. The information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Company. DATE: October 29, 2009 By: /s/Rauno Perttu Name: Rauno Perttu Title: Chief Executive Officer
